Citation Nr: 1203808	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of amputation of the left fifth toe, to include a separate 10 percent evaluation for phantom pain of the left fifth toe after March 12, 2009.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of amputation of the right fifth toe, to include a separate 10 percent evaluation for phantom pain of the right fifth toe after March 12, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 16, 2011, by means of video conferencing equipment with the Veteran in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Characterization of the issues on appeal

By way of history, in a July 2005 rating decision, the RO established service connection for residuals of hammertoe surgery for the right and left fifth toes; noncompensable (zero percent) evaluations were assigned, effective January 10, 2005.  In an October 2005 statement, the Veteran expressed disagreement with the noncompensable evaluations and effective dates assigned by the RO.  In an April 2006 Statement of the Case (SOC) the RO increased the evaluations assigned to the Veteran's service-connected right and left fifth toe disabilities to 10 percent disabling, and the awards were made effective December 29, 2004.  The Veteran failed to perfect an appeal with regard to these issues.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In December 2006, the Veteran submitted a claim for increased evaluations for his service-connected right and left toe disabilities.  In February 2007, the RO scheduled the Veteran for a VA examination in connection with these claims, but this examination was cancelled because the Veteran underwent surgery for amputation of the bilateral fifth digits on February 28, 2007, and his feet were too painful to be examined at that time.  

In an October 2007 rating decision, the RO established a temporary total evaluation based on convalescence under 38 C.F.R. § 4.30, due to the Veteran's bilateral foot surgery.  The temporary total evaluation was made effective from March 1, 2007 to May 1, 2007, and the Veteran's service-connected fifth toe disabilities were each assigned 10 percent evaluations thereafter.  In an April 2008 statement, the Veteran expressed disagreement with the 10 percent evaluations assigned for his service-connected fifth toe disabilities as well as the effective date of the award of a temporary total evaluation under 38 C.F.R. § 4.30.  In a February 2009 rating decision, the RO determined that the Veteran's temporary total evaluation was assigned from February 28, 2007, and continued the 10 percent evaluations assigned for the Veteran's service-connected fifth toe disabilities thereafter.  In an August 2009 SOC, the RO continued to deny the Veteran's claim for evaluations in excess of 10 percent for his service-connected fifth toe disability after May 1, 2007.  The Veteran perfected an appeal in regards to this issue in October 2009.  

In a January 2011 rating decision, the RO established separate 10 percent evaluations for phantom pain of the bilateral fifth digits associated with the Veteran's service-connected amputation of his fifth toes, effective March 12, 2009.  The Board notes that the Veteran did not specifically express disagreement with the assigned evaluations or effective dates.  See Archbold, supra.  

At the present, the Veteran is in receipt of separate 10 percent evaluations for orthopedic manifestations of his service-connected fifth toe disabilities under 38 C.F.R. § 4.72, Diagnostic Code 5282, as well as separate 10 percent evaluations for neurological manifestations associated with the amputations of his service-connected fifth toe disabilities as per 38 C.F.R. § 4.124(a), Diagnostic Codes 8799 - 8721.  38 C.F.R. § 4.27 (2011).

In this instance, the Board concludes that the separate evaluations for phantom pain of the Veteran's amputated fifth toes are part and parcel of the Veteran's claims for increased evaluations for service-connected residuals of amputation of the fifth toes.  As such, the claims are inextricably intertwined, and the Board has jurisdiction over these issues which are as stated on the title page of this decision.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricable intertwined with an issue on appeal) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination and to obtain outstanding clinical records.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was most recently afforded a VA foot examination in March 2006, prior to his filing of the present claim.  As noted above, although the RO scheduled the Veteran for a VA foot examination in February 2007, it was cancelled because the Veteran underwent surgery for amputation of his fifth toes later that month.  In light of this surgery, the Board concludes that the Veteran should be afforded another VA examination to determine the current severity of his service-connected residuals of amputation of his fifth toes, to include orthopedic and neurological manifestations.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, in his October 2009 substantive appeal, the Veteran asserted that he underwent x-ray testing at the Crystal Clinic which was performed by D.K., M.D.  Although the Veteran was requested to submit a completed VA Form 21-4142 (Authorization and Request to Release Information), it does not appear that he did so, and the private treatment record has not been obtained or associated with the Veteran's VA claims file.  Since the Veteran's claims are being remanded for other matters, the Board concludes that the RO/AMC should attempt to obtain a completed release so that this record, as well as any other outstanding private treatment records, may be obtained.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  

Also, the Board notes that the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in November 2010.  Upon remand, the RO/AMC should obtain any VA outpatient treatment records dated from November 2010 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:


1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected fifth toe disabilities  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  Specifically, the RO/AMC must request that the Veteran submit a release for the x-ray report from D.K., M.D. at Crystal Clinic identified in the October 2009 statement from the Veteran.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected fifth toe disabilities dated after November 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination to evaluate his service-connected fifth toe disabilities.  The examination should be conducted by a physician with the appropriate expertise.  The examiner should indicate any findings in detail and order any special studies or tests which are necessary, to specifically include neurological testing to determine the severity of the Veteran's "phantom pain" associated with his amputated fifth toes.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination. 

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and VA examination reports, the examiner should describe all manifestations associated with the Veteran's service-connected residuals of amputation of his fifth toes.  Specifically, with regard to orthopedic manifestations, the examiner should provide whether such are "moderate", "moderately severe" or "severe".  Regarding neurological manifestations, the examiner should provide whether such are "mild", "moderate" or "severe".  These opinions must be offered for each of the Veteran's feet.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

